AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District of North Carolina

               In the Matter of the Search of
         (Briefly describe the property to be searched
          or identifi, the person by name and address)                          Case No. 1:19MJ170
 Priority Mail parcel bearing mailing label with tracking
number 9505 5101 2376 9134 1570 17 located at 3701
W Wendover Avenue, Greensboro North Carolina 27495

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifi, the person or describe the
property to.he searched.and kiye its location):
  Vriority maii parcel Dearing maiiing label with tracking number 9505 5101 2376 9134 1570 17 located at 3701 W
  Wendover Avenue, Greensboro, North Carolina 27495

located in the               Middle              District of          North Carolina           , there is now concealed (ident(& the
person or describe the property to be seized):

 Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the
 U.S. Mail.
       The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 IV( evidence of a crime;
                 IV( contraband, fruits of crime, or other items illegally possessed;
                 Sif property designed for use, intended for use, or used in committing a crime;
                 EJ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description
        21 U.S.C. § 841                           Distribution and Possession with Intent to Distribute a Controlled Substance
        21 U.S.C. § 843(b)                        Use of a Communication Facility to Facilitate Distribution of a Controlled
                                                  Substance
          The application is based on these facts:
        See attached affidavit incorporated by reference herein

           i    Continued on the attached sheet.
           n    Delayed notice of        days (give exact ending date if more than 30 days:                             ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                       QAtt       S214---      Applicant's signature

                                                                                  Angela D. Pollard, U.S. Postal Inspector
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                 Judge's signature

City and state: Winston-Salem, North Carolina                                    Joi Eli abe      eake, U.S. Magistrate Judge
                                                                                               Printed name and title




                    Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 1 of 11
                                AFFIDAVIT

The undersigned, being duly sworn, deposes and states:

1.   I, Angela D. Pollard, am a United States Postal Inspector and have been

     so employed since 1999. I completed a fourteen week basic training

     course at the United States Postal Inspection Service Training Academy

     in Potomac, Maryland. I have received specialized training in Interview

     and Interrogations, Mail Theft Investigations, Prohibited Mailings

     Narcotics, Property and Evidence Handling Procedures, Workplace

     Violence Prevention, Field Legal Training, and Confidential Informant

     Training. Prior to starting the Postal Inspection Service Training

     Academy, I was a Law Enforcement Officer in the City of Fayetteville,

     NC from 1989-1999. While employed for the City of Fayetteville, I

     received specialized training in Homicide Investigations, Narcotics

     Investigations, Sexual Assault Investigations, Field Training Officer

     training, in addition to numerous other trainings. I am currently

     assigned to the Prohibited Mail Narcotics Team in Greensboro, North

      Carolina, Charlotte Division, which is responsible for investigations of

     violations involving the United States Mail, including use of the U. S.

     Mails to transmit controlled substances, in violation of Title 21, United

      States Code, Sections 841 and 843(b).

2.    On May 14, 2019, a Priority Mail parcel bearing tracking number 9505

                                      1


       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 2 of 11
     5101 2376 9134 1570 17 (hereafter, "the Suspect Parcel") entered into

     the mail stream in Garberville, California 95542. The Suspect Parcel

     was addressed to "T. Atkinson, c/o 1917 Merritt Dr., Greensboro, NC.

     27407."

3.   The Suspect Parcel is described as follows:

     A.     Addressed to: "T. Atkinson, do 1917 Merritt Dr., Greensboro, NC.

             27407"

     B.      From: "Paul Fitipaldi, do 1406 S. Fern Dr., Mt. Prospect, IL 60056"

     C.      Size: approximately 20" X 14" X 10"

     D.      Weight: approximately 5 pounds, 4.20 ounces

     E.      Postage affixed: S55.90

     F       Physical description: a brown box, bearing Priority Mail tracking

             number 9505 5101 2376 9134 1570 17.

4.   On May 14, 2019, investigators attempted to verify the information

     provided on the Priority Mail label for the Suspect Parcel by using law

     enforcement databases. The Inspections Service was able to determine

     that the name of the recipient (T. Atkinson) of the Suspect Parcel is not

     associated with the address on the label for 1917 Merritt Drive,

     Greensboro, North Carolina 27407. The sender's address (1406 South

     Fern Drive, Mount Prospect, Illinois 60056) for the Suspect Parcel is not

     a valid address.

                                        2



         Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 3 of 11
5.   On May 15, 2019, Postal Inspectors conducting an interdiction deemed

     the Suspect Parcel as suspicious in nature based on the facts set forth

     above.   The Suspect Parcel was from a source state for narcotics

     (California), had a handwritten label, was heavily taped and had a

     return address of Mount Prospect, Illinois; however, the Suspect Parcel

     was mailed out of California.

6.   I am aware, through my training and experience, that people who utilize

     the U.S. Mail to distribute controlled substances commonly use fictitious

     names and addresses in an attempt to avoid detection by law

     enforcement agencies. I am also aware that California is a source state

     for the distribution of narcotics, and North Carolina is a known

     destination for controlled substances through the U.S. Mail.

7.   I am also aware that people often use the U.S. Mail, specifically Priority

     Mail Express and Priority Mail, for the delivery of controlled substances

     for various reasons, some of which are listed below:

     A.    Items sent via Priority Mail Express, and Priority Mail are

           considered to be First-Class Mail. Therefore, these items cannot

           be examined without a federal search warrant.

     B.    Priority Mail Express, and Priority Mail are generally expected to

           be delivered in one to three days. This assures the sender of

           expedited delivery.

                                      3



      Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 4 of 11
     C.    Various dispatch times (times which a mailed item is transported

           to the next destination) are available to customers upon request

           and provide the sender an opportunity to have some control as to

           the arrival of the mailed item.

     D.    Individuals desiring to either send or receive controlled substances

           and payments for these substances through the U.S. Mail can do

           so without having to provide identification.      This reduces the

           possibility of revealing their true identities.

8.   On May 15, 2019, Drug K-9 Detective Justin Blanks of the Greensboro

     Police Department, assigned to the Vice Narcotics Division, was

     contacted regarding the Suspect Parcel.       Detective Blanks and drug

     detecting Canine Kash (hereafter, "Kash") responded to the Greensboro

     Piedmont Triad International Airport Terminal Handling Service in the

     Middle District of North Carolina._

9.   The Suspect Parcel was placed in a lineup with four other parcels at the

     Greensboro Piedmont Triad International Airport Terminal Handling

     Service in the Middle District of North Carolina, none of which contained

     a controlled substance. Kash walked among the parcels. Kash alerted

     only to the Suspect Parcel by sitting and staring at the Suspect Parcel,

     which was Kash's signal to indicate the scent of a controlled substance.

     The examination took place at 8:45 p.m. on May 15, 2019.

                                       4



      Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 5 of 11
10.   Detective Justin Blanks has been a sworn law enforcement officer for the

      past fourteen years with the Greensboro Police Department, having

      completed Basic Law Enforcement Training (BLET) in May 2001.

      Detective Blanks is currently assigned as an Investigative Interdiction

      Detective on the Vice Squad in the Vice & Narcotics Division of the

      Greensboro Police Department and has worked narcotics investigations,

      specifically, since January 2006. In January 2014, Detective Blanks was

      selected to be a Narcotics Detection Dog Handler and was assigned K-9

      Peaches, a five-year-old Yellow Labrador Retriever (retired-November

      2017).   In December 2017, Detective Blanks was again selected to be a

      Narcotics Detection Dog Handler and assigned Kash, a German

      Shepard, a breed specifically selected for its keen senses and ability to

      be trained to detect the odor of controlled substances.

11.   In addition to BLET, Detective Blanks has attended the Police Law

      Institute and the following trainings: Street Crimes, Basic Narcotics

      Investigators course, Airport Narcotics Investigations, Introduction to

      Conspiracy Investigations, Highway and Rural Drug Investigations,

      Advanced Criminal Interdiction, Basic K-9/Detector Dog Training, High

      Risk Apprehensions, Bus Interdiction, Parcel Interdiction, Train

      Interdiction, and has attended numerous other seminars.        Detective

      Blanks has been certified through the U.S. Drug Enforcement

                                       5



       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 6 of 11
      Administration's Operation JETWAY Training program to conduct all

      manner of Interdiction Investigations and has completed well over 500

      hours of training throughout his career with the majority of the training

      focusing on illegal narcotics.

12.   In addition to his current assignment, Detective Blanks has served the

      department as a Patrol Officer, Police Training Officer, and as a street-

      level drug officer. Detective Blanks is a member of the North Carolina

      Narcotics Enforcement Officers Association, the International Narcotics

      Interdiction Association (INIA), and the International Police Working

      Dog Association.    In 2003, Detective Blanks was recognized by the

      Greensboro Police Officers Association as Officer to the Year, and has

      received Officer of the month on numerous occasions. In 2011, Detective

      Blanks' Investigative Interdiction Team was selected as the INIA

      International Interdiction Group of the Year.

13.   Detective Blanks has conducted and assisted in narcotics investigations

      leading to the arrest and conviction of numerous narcotics traffickers in

      the State of North Carolina, 18th Prosecutorial District (Guilford

      County), and the United States District Court for the Middle District of

      North Carolina.

14.   In December 2017, Kash was purchased from Ventosa Kennels, in

      Scotland Neck, North Carolina, by the Greensboro Police Department.

                                       6



       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 7 of 11
      After undergoing several tests as to his suitability as a police work dog,

      Kash was accepted by the Canine Division and began training in

      December 2017. Kash and Detective Blanks have completed together 200

      hours of basic canine detection training with Corporal Dwayne Diaz, a

      canine handler and trainer who has multiple years of experience in the

      Canine Division of the Greensboro Police Department.

15.   Kash has demonstrated that he can reliably use his olfactory senses to

      locate the odor of controlled substances, which include heroin, cocaine,

      crack cocaine, marijuana, hashish, methamphetamine, and ecstasy.

      After successful completion of this training, Kash entered into service

      with the Greensboro Police Department, Vice & Narcotics Division as a

      narcotics detection K-9 in December 2017.

16.   In training with the Greensboro Police Department, Kash was

      "imprinted" to detect the odor of cocaine, crack cocaine, marijuana, hash,

      methamphetamine, heroin, and ecstasy. At the beginning of training,

      the officers placed all seven substances in a hidden box, and Kash was

      rewarded with a toy when he correctly alerted. Then, the officers

      removed one substance at a time, and repeated the testing, until Kash

      could detect the presence of the substances individually.

17.   On February 5, 2018, Blanks took Kash to Fayetteville, North Carolina,

      to undergo testing by the International Police Working Dog Association.

                                       7



        Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 8 of 11
      Joseph   Salisbury,   of   the   Cumberland   County    Sheriffs   Office,

      administered the tests. Kash underwent three tests. The first was an

      open air field test where narcotic substances were hidden in four

      locations in a field or a parking lot. Kash successfully found the four

      hidden locations of controlled substances. The second test was of an

      interior room. Kash had to search five rooms, and alert to the presence

      of controlled substances. One of the rooms did not have any controlled

      substances. Kash successfully alerted to the four rooms that had

      controlled substances, and did not alert to the room without narcotics.

      The third test involved vehicles. Kash had to search eight school buses.

      Two of the buses had no drugs. Kash successfully alerted to the six buses

      that had controlled substances, and successfully did not alert on the two

      buses with no narcotics. Based on his one hundred percent successful

      rate of testing, Kash received certification from the International Police

      Working Dog Association. This certification is valid for fifteen months

      from the date of issuance.

18.   Kash is trained to give a "Passive Alert" after detecting the odor of

      narcotics. This "Passive Alert" consists of a physical reaction that

      ultimately ends in the dog coming to a sitting position or alternating

      looks between Detective Blanks and the point of narcotics. Kash also

      exhibits various mental and physical reactions that are noticeable to

                                        8



       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 9 of 11
      Detective Blanks, which include changes in his behavior such as

      becoming possessive of the area, refusal to leave an area where the odor

      of narcotics is detected, and changes to his breathing rate and sniffing

      patterns.

19.   Detective Blanks has successfully demonstrated the ability to properly

      deploy Kash and locate hidden narcotics. Kash has successfully detected

      narcotics that have been concealed in locations including the following:

      sealed packages, residential homes and outbuildings, automobiles,

      tractor-trailers, luggage, electrical components and appliances, and

      elsewhere.

20.   On February 5, 2018, the K-9 detection team of Kash and Detective

      Blanks was certified as a K-9 detection team. On May 14, 2019, the K-9

      detection team of Kash and Detective Blanks was recertified as a K-9

      detection team in Fayetteville, North Carolina. From February 5, 2018

      until May 15, 2019, Kash and Detective Blanks have located and seized

      no   less    than   694.5   pounds   of   marijuana,   3.46   pounds   of

      methamphetamine, 4.4 pounds of cocaine and         64,320.00 in United

      States Currency (as of usage report dated May 15, 2019).

21.   Based on the above facts, there is probable cause to believe that the

      Suspect Parcel contains at least one controlled substance that is being

      shipped from a source state (California) to North Carolina, in violation

                                       9



       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 10 of 11
     of 21 U.S.C. §§ 841 and 843(b). As such, I respectfully request that a

     Search Warrant be issued for the Suspect Parcel.



                                                                  D.4.0Q,QA-
                                                      Angel D. Pollard
                                                      U.S. Postal Inspector


Sworn to and subscribed before me this    c7: .   3   day of May 2019.




The Honor le        lizabeth Peake
United States     istrate Judge




                                     10



       Case 1:19-mj-00170-JEP Document 1 Filed 06/11/19 Page 11 of 11
